—Appeal from a judgment of Supreme Court, Erie County (Makowski, J.), entered February 11, 2002, which, inter alia, granted the cross motion of Bethlehem Steel Corporation for summary judgment requiring John B. Conomos, Inc. to provide a defense and indemnification.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Erie County, Makowski, J. Present — Green, J.P., Wisner, Scudder, Burns and Gorski, JJ.